The opinion contains a statement that "the rule in Hawker v. New York, and State v. Hazard, supra, is in line with the modern trend of authorities, and by its adoption we observe the rule expressed in" cited authorities, *Page 550 
and "it (the rule) sustains the authority of the Board of Medical Examiners to remove morally unqualified persons to practice medicine." The last quoted words are used abstractly and have reference to the grounds for revoking a license to practice medicine as stated in the previously cited Florida statute, Section 3415 C. G. L., which grounds have relation to "morally unqualified persons."
Section 8495 (6181) C. G. L. provides that persons receiving full pardons from the Board of Pardons shall be entitled to all the rights of citizenship enjoyed by them before their conviction. The rights of citizenship do not include a right to practice medicine.
One of the grounds for revoking a license to practice medicine is "that a physician has been convicted in a court of competent jurisdiction of a felony." This contemplates that the conviction is to be after being licensed to practice medicine, if not also before being licensed. In this case the petitioner was convicted after being licensed to practice medicine.
The statute, Section 3415 C. G. L., applies when "a physician has been convicted in a court of competent jurisdiction of a felony" and the opinion shows the petitioner was convicted of a felony, viz.: "for perjury, possession of stolen goods, and grand larceny" which involved moral turpitude and have relation to his qualifications as a practitioner of medicine.
A conviction of a felony does not revoke the license to practice medicine; but it is a predicate for such revocation by the State authority under the statute.
The pardon restored petitioner's rights of citizenship, but it did not restore or affect his qualifications or his character, or exempt him from the enforcement of the statute authorizing *Page 551 
his license to practice medicine to be "revoked, suspended or annulled, or such practitioner reprimanded upon the grounds" stated in the statute.
In the Garland case the oath required as to past conduct had no relation to the qualifications required for practicing the profession of law.
In Ex Parte Wall, the circumstances of the practitioner's personal conduct was held to justify the court in striking petitioner's name from the roll of attorneys.
The history of Section 3415, C. G. L. does not indicate a legislative intent "to eliminate entirely the absence of good moral character as a ground for revoking a license to practice medicine." See Chap. 8415, Acts 1921; Chap. 12285, Acts 1927.
In this case the felonies of which petitioner was convicted involved moral turpitude and affect his character and qualities as a practitioner of medicine, even though his rights of citizenship have been restored by a full pardon.
Rehearing denied.
ELLIS, C. J., and WHITFIELD, BROWN and CHAPMAN, J. J., concur.
BUFORD, J., dissents.